DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the application filed on April 23, 2021. Claims 1-20 are pending in the case, with claims 1 and 19-20 in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “set as a lower threshold value, the conversion rate optimization score for the at least one website at one or more times t, and calculate search engine optimization and conversion rate optimization scores for the at least one website at one or more of the times t.”25 It is not clear how to calculate the search engine optimization for at least one website at one or more of the times t, where time t is the threshold for the conversion rate optimization score. For examination purposes, claim 9 is interpreted as set as a lower threshold value, the conversion rate optimization score for the at least one   Applicant may cancel claim 9 or amend claim 9 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 10-13 directly or indirectly depend from claim 9 and are rejected for the same reasons discussed above with respect to claim 9.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “a mapping strategy for the content to generate maximum conversion rate optimization.”  It is not clear what a mapping strategy for the content is or how the mapping strategy for the content will generate maximum conversion rate optimization. For examination purposes, claim 16 is interpreted as a strategy for the content to generate maximum conversion rate optimization  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (Pub. No. US 2002/0152237 A1, published Oct. 17, 2002) hereinafter Cohen, in view of Curtis et al. (Pub. No. US 2014/0075336 A1, published Mar. 13, 2014) hereinafter Curtis.

Regarding claim 1, Cohen teaches:
An apparatus comprising: at least one processing platform comprising a plurality of processing devices (i.e., Those skilled in the art will understand that the principles of the present invention may be applied to, and embodied in, various program modules for execution on differing types of computers and/or equipment, operating in differing types of networks (at least one processing platform (network, program modules) comprising a plurality of processing devices (computers and/or equipment), regardless of the application. Cohen, abstract, Fig. 5, para 132, 35, 14, 4-7, claims 44-45.);5 said at least one processing platform being configured to: 
monitor interaction of a plurality of users with at least one website (i.e., a method, device, and algorithm to track and bundle the user interactions with the web site (monitor (track) interaction of a plurality of users with at least one website) structure via a set of matrices. Cohen, abstract, Fig 5, para 4, 5-7.); 
extract and analyze data from the monitoring, wherein the data corresponds to the interaction of the plurality of users with the at least one website (i.e., Subsequently, all the user sessions are analyzed according to web-specific parameters (extract and analyze data from the monitoring, wherein the data corresponds to the interaction of the plurality of users with the at least one website). These web-specific parameters include: distance, step, and class. This analysis, along with a set of basic rules, and the structure of the web site, are used in forming a series of matrices and structures to represent the statistical information. The statistical information is represented such that inefficiencies in the Internet web site (web site) may be determined and eliminated manually or automatically. Cohen, abstract, para 6, 5, 4-7.); 
derive one or more patterns of the plurality of users based on the analyzing (i.e., User sessions are used to model user interactions with the web site (derive one or more patterns of the plurality of users (model and derive patterns of user interactions) based on the analyzing). User sessions are usually defined collectively by Identity (who is accessing the site), Location (which pages each user accessed, and in what order), and Time (when did the access occur). In other words, a user session can be defined roughly as a series of continuous accesses to the site done by the same user. To determine what constitutes a series of continuous accesses to the site, an approximation method (an Internet web-robot program) is used to track and approximate the user sessions. Cohen, abstract, Fig 5, para 5, 4-7.);10 
generate one or more rules regarding how content from the at least one website is at least one of sought, accessed and used (i.e., Two such inefficiencies, generate one or more rules regarding how content from the at least one website is at least one of sought, accessed and used (reduce anomaly in behavior of how content from the at least one website is sought, accessed and used)). Generating anomaly reports assist the designer in eliminating the anomalies, and provide recommendations to improve the web site. Cohen, abstract, Fig 5, para 7, 4-7.); 
generate and transmit to at least one organizational user device one or more recommendations for modifying how the content is at least one of organized and presented in connection with the at least one website (i.e., Rules may be applied to change the web site automatically in a way that reduces or removes the anomaly. Generating anomaly reports assist the designer in eliminating the anomalies, and provide recommendations to improve the web site (generate and transmit to at least one organizational user device (generate and transmit report to at least one organizational site designer user device) one or more recommendations for modifying how the content is at least one of organized and presented in connection with the at least one website). For example, assume that a web-based sport clothing retailer site has a home page (generally the initial page of the web site) that links to three pages that advertise sport shoes, shirts, and pants. The page that advertises shirts has a link to a page that advertises hats, while no such link exists in the other two pages. Yet, by analyzing the actual visitor behavior, it is found that 30% of the people, who accessed the sports shoes and the pants pages, also accessed the hat page. This is an anomaly, because the site designers did not expect users interested in sports shoes and pants to also be interested in hats (otherwise, they would have designed the site structure differently). Therefore, the invention will recommend either moving the link to the hat page to the home page, or providing a link to the that page from all the three subpages. Adding and removing links from the pages automatically to reduce the anomaly may also be performed. Cohen, abstract, Fig 5, para 7, 4-7.); and15 
execute at least one of reorganization and re-presentation of the content in connection with the at least one website (i.e., Rules may be applied to change the web site automatically in a way that reduces or removes the anomaly. Generating anomaly reports assist the designer in eliminating the anomalies, and provide recommendations to improve the web site. For example, assume that a web-based sport clothing retailer site has a home page (generally the initial page of the web site) that links to three pages that advertise sport shoes, shirts, and pants. The page that advertises shirts has a link to a page that advertises hats, while no such link exists in the other two pages. Yet, by analyzing the actual visitor behavior, it is found that 30% of the people, who accessed the sports shoes and the pants pages, also accessed the hat page. This is an anomaly, because the site designers did not expect users interested in execute at least one of reorganization and re-presentation of the content in connection with the at least one website). Cohen, abstract, para 7, 4-7.Cohen, abstract, para 4, 5-7.); 
wherein at least one of the deriving, the generation of the one or more rules and the generation of the one or more recommendations is performed by invoking one or more machine learning algorithms using the data.20  
As discussed above, Cohen teaches the deriving, the generation of the one or more rules and the generation of the one or more recommendations by using the data. Cohen does not specifically disclose at least one of deriving patterns, generating rule(s) and generating recommendation(s) is performed by invoking one or more machine learning algorithms using the data. 
However, Curtis teaches in the field related to social networking, and in particular to methods and systems for testing and applying user interface features of a social networking system using machine learning models. Curtis, para 1. Curtis, which is analogous to the claimed invention because Curtis is directed toward using machine learning to provide adaptive website user interface features, teaches that, The technology enables the social networking system to personalize the user interfaces based on the empirical user data. The personalization occurs automatically without the intervention of the users. The system can even recognize subtle preferences reflected at least one of deriving patterns, generating rule(s) and generating recommendation(s) is performed by invoking one or more machine learning algorithms using the data). Curtis, para 6, 7, 32-39, 50-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored user interaction with website data of Cohen using feature for performing at least one of deriving patterns, generating rule(s) and generating recommendation(s) by invoking machine learning algorithm(s) using the data of Curtis, with a reasonable expectation of success, in order to provide adaptive web page user interface features. Curtis, para 4, 2-3. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience.

Regarding claim 4, which depends from claim 1 and recites: 
wherein the data comprises one or more navigation paths of the plurality of users in connection with at least one of seeking, accessing and using the content (i.e., 109710.01Cohen teaches that User sessions are used to model user interactions with the web site. User sessions are usually defined collectively by Identity (who is accessing the data comprises one or more navigation paths of the plurality of users in connection with at least one of seeking, accessing and using the content), and Time (when did the access occur). In other words, a user session can be defined roughly as a series of continuous accesses to the site done by the same user. To determine what constitutes a series of continuous accesses to the site, an approximation method (an Internet web-robot program) is used to track and approximate the user sessions. Cohen, Figs 1-5 para 5, 4-7.).

Claim 19 recites a method that substantially parallels the apparatus of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 19. Accordingly, claim 19 is rejected under substantially the same rationale as set forth above with respect to claim 1.

Claim 20 recites a computer program product that substantially parallels the apparatus of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is rejected under substantially the same rationale as set forth above with respect to claim 1. 
More specifically regarding A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing platform to perform.
Cohen teaches that, the present invention may be applied to, and embodied in, various program modules for execution on differing types of computers (program code when executed by at least one processing platform to perform) and/or equipment, operating in differing types of networks, regardless of the application. Cohen, para 132, claims 5-7. Cohen does not explicitly disclose a computer program product comprising a “non-transitory” processor-readable storage medium having stored therein program code of one or more software programs.
However, Curtis teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing platform to perform. Curtis, Fig 10, para 71-72, 65-72.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages of Cohen using the machine learning algorithm(s) and non-transitory computer readable medium of Curtis, with a reasonable expectation of success, in order to provide and implement adaptive web page user interface features. Curtis, Fig 10, para 4, 2-3. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Mason et al. (Pub. No. US 2013/0159298 A1, published Jun. 20, 2013) hereinafter Mason.

Regarding claim 2, which depends from claim 1 and recites:
wherein the data comprises at least one of a hit map for the at least one website and click counts corresponding to respective portions of the content.  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 2 depends. Cohen in view of Curtis does not specifically disclose that the data comprises at least one of a hit map for the at least one website and click counts corresponding to respective portions of the content.
However, Mason teaches in the field related to systems and methods for tracking and scoring user interactions with content. In particular, the present application is directed to providing search results based on user interaction with content. Mason, para 1. Mason teaches that, The relevancy scorer may determine an engagement score for each content based on a number of clicks received via one or more encoded URL links to the content (data comprises at least one of a hit map for the at least one website and click counts corresponding to respective portions of the content). Each of the number of clicks may be weighted based on when received. Mason, para 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and data comprising click counts corresponding to respective portions of the content of Mason, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to help identify, track and analyze the forwarding and sharing of such content via .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Hsiao et al. (Pub. No. US 2013/0021345 A1, published Jan. 24, 2013) hereinafter Hsiao.

Regarding claim 3, which depends from claim 1 and recites:
wherein the data comprises an indication of one or more search 25engines that have indexed the content.  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 3 depends. Cohen in view of Curtis does not specifically disclose that the data comprises an indication of one or more search 25engines that have indexed the content.
However, Hsiao teaches in the field related to methods and systems for receiving data regarding user interactions. Hsiao, abstract, para 1-3. Hsiao teaches that, FIG. 4 is a block diagram that illustrates data associated with user interactions in accordance with an illustrative embodiment. A shell or form user interaction 400 illustrates four possible dimensions that can be associated with any user interaction. As illustrated, each user interaction can have a dimension related to a user interaction's source 402, medium 404, campaign 406, and keywords 408. The source dimension 402 indicates the source of a referral to a website. The medium dimension 404 provides further information regarding the source dimension 402. For instance, the source data comprises an indication of one or more search 25engines that have indexed the content), and the medium dimension 404 can further classify the source as being "cost-per -click" if the user clicked on a sponsored link or "organic" if the user clicked on an unpaid search results link. …For example, the dimensions relating to a user interaction can include, but are not limited to, an advertising network type, a date of the user interaction, a time of the user interaction, country/territory, landing page title, browser name, browser version, content, etc. For example, a user interaction can include a content dimension that allows an advertiser to indicate a version of the advertisement that the user clicked. Hsiao, Fig 4, para 69.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and data comprising an indication of one or more search 25engines that have indexed the content of Hsiao, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide accurate and reliable performance measures based upon the information regarding user actions. Curtis, para 4, 2-3. Hsiao, para 3, 1-2. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience. 

Claim 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Brown et al. (Pub. No. US 2013/0138503 A1, published May 30, 2013) hereinafter Brown.

Regarding claim 5, which depends from claim 1 and recites: 
wherein the data comprises one or more key words or key phrases used by the plurality of users in connection with seeking the content. 
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 5 depends. Cohen in view of Curtis does not specifically disclose that the data comprises one or more key words or key phrases used by the plurality of users in connection with seeking the content.
However, Brown teaches in the field related to internet based marketing analytics systems for the gathering together of information from customer website use that is grouped by various criteria that can prove useful to a business owner to better understand their customers and optimize the business owner's website and marketing efforts. Brown, para 2. Brown teaches that, the top twenty five organic and paid search keywords are shown. The green color (vertical hash lines within circle for the patent application Figures) indicates organic search keyword terms while the red color (horizontal hash lines within circle for the patent application Figures) are the paid search keyword terms. The X axis is the percent of total website visits originating from the search keywords (data comprises one or more key words or key phrases used by the plurality of users in connection with seeking the content) in FIG. 20 and correspondingly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content of Brown, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide insight and identify what actions need to be taken to optimize and make more efficient the website of interest. Curtis, para 4, 2-3. Brown, para 12. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience.

Regarding claim 6, which depends from claim 5 and recites: 
wherein in invoking the one or more machine learning 5algorithms, said at least one processing platform is configured to compile the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content.  
Cohen in view of Curtis and Brown teaches the apparatus of claim 5 from which claim 6 depends, including the at least one processing platform and invoking one or more machine learning algorithms. Cohen in view of Curtis does not specifically disclose to compile the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content.
However, Brown teaches that, Further, referring to FIGS. 20, 21, and 22, the top twenty five organic and paid search keywords (compile the one or more key words or key phrases and generate scores (top scored search keywords) for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content) are shown. The green color (vertical hash lines within circle for the patent application Figures) indicates organic search keyword terms while the red color (horizontal hash lines within circle for the patent application Figures) are the paid search keyword terms. The X axis is the percent of total website visits originating from the search keywords in FIG. 20 and correspondingly the Z axis in FIG. 21. The visits percentage is calculated as ratio of the visits of each search keyword to total visits of all search keywords in the search group the search keyword belongs to, namely, organic or paid. The Y axis is the per visit value in FIGS. 20, 21, and 22, and the average time spent in seconds is shown as the Z axis in FIG. 20, as the X axis in FIGS. 21 and 22. The circle size is the conversion rate wherein the larger the relative circle the higher the conversion rate. Brown, Figs 20-22, para 123, 124, 114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content of Brown, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide insight and identify what actions need to be taken to optimize and make more efficient the website of interest. Curtis, para 4, 2-3. Brown, para 12. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience.

Regarding claim 14, which depends from claim 1 and recites:
wherein the data comprises channel partner performance in connection with one or more conversion rate optimization factors.  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 14 depends. Cohen in view of Curtis does not specifically disclose that the data comprises channel partner performance in connection with one or more conversion rate optimization factors.
However, Brown teaches that, Looking at FIG. 23, the top revenue conversion paths in green (vertical hash lines in a circle in FIGS. 23, 24, and 25); are mostly from data comprises channel partner performance in connection with one or more conversion rate optimization factors). Brown, Figs 23, 24, para 136, 137, 138. Thus in FIGS. 23 and 24, for products below $140 price, the channels include pay per click, affiliate, organic search, and direct. The conversion paths include 2 or 3 channels. This segment includes both return and new customers who are cost conscious. The number of orders and revenue are low for this segment. One potential action is to introduce higher price products in affiliate channels with higher discount that may result in higher revenue. Brown, para 138.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising channel partner performance in connection with one or more conversion rate optimization factors of Brown, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide insight and identify what actions need to be taken to optimize and make more efficient the website of interest. Curtis, para 4, 2-3. Brown, para 12. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis and Brown as applied to claim 6 above, and further in view of Hamedi (Pub. No. US 2016/0080485 A1, published Mar. 17, 2016).

Regarding claim 7, which depends from claim 6 and recites: 
wherein in invoking the one or more machine learning10 algorithms, said at least one processing platform is configured to calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least one website.  
Cohen in view of Curtis and Brown teaches the apparatus of claim 6 from which claim 7 depends, including the at least one processing platform and invoking one or more machine learning algorithms. Cohen in view of Curtis does not specifically disclose to calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least one website.
However, Hamedi teaches in the field related to marketing of goods and services on websites to customers or potential customers using the internet. Hamedi, abstract, para 2-3. Hamedi teaches that, In an operation 715, potential requests for a recommended aspect type for the future content, action, and/or behavior are provided. The recommended aspect type may indicate what kind of recommendation the user is seeking. For example, if a potential request is "What time should I post today?", that Conversions", "SEO" etc. (calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least one website (providing the answer to the user request for the Website Conversions and the SEO includes calculating and mapping the SEO score for the website to Website Conversion score for the website)) etc. Such recommendations can be organized in a guide or "wizard" view that walks a user through, step by step, how to create, optimize, publish, and/or distribute certain content or engage in certain behaviors, actions, or marketing activities. In this way, the system can feature additional views and interfaces or display supplemental information to provide better instructions and more intuitive experiences to users. Such resources can provide a template and/or tutorial experience for using and executing the recommended activities described 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content of Brown and the feature to calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least one website of Hamedi, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide insight and identify what actions need to be taken to optimize and make more efficient the website of interest and to refine a user's content marketing development and publication or distribution strategies. Curtis, para 4, 2-3. Brown, para 12. Hamedi, para 138. One of ordinary skill .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis, Brown and Hamedi as applied to claim 7 above, and further in view of Heller et al. (Patent. No. US 7,085,682 B2, issued Aug. 1, 2006) hereinafter Heller.

Regarding claim 8, which depends from claim 7 and recites: 
wherein in invoking the one or more machine learning 15 algorithms, said at least one processing platform is configured to map the initial search engine optimization and the initial conversion rate optimization scores to probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores for the at least one website.20  
Cohen in view of Curtis, Brown and Hamedi teaches the apparatus of claim 7 from which claim 8 depends, including the at least one processing platform, invoking one or more machine learning algorithms, key words scored based on their occurrence in connection with seeking the content, initial search engine optimization and initial conversion rate scores and mapping the initial search engine optimization score to an initial conversion rate optimization score for the at least one website. Cohen in view of Curtis, Brown and Hamedi does not specifically disclose to probabilities of the one or 
However, Heller teaches in the field related to analyzing website activity. Heller, abstract, col 1, ln 25-67. Heller teaches that, In FIG. 16, client 320 views the Custom Report analysis page, which display a custom report for the current week. In this type of report, any values off any page can be analyzed, such as site search terms in this case. The report shows client 320 both what terms are entered and whether they result in a conversion or not (probabilities of the one or more key words or key phrases (report likelihood, probability, whether or not search terms) contributing to search engine optimization and conversion rate optimization scores for the at least one website). This report is easily customized by client 320, as client 320 need only to place an additional key-value pair defining the terms to be captured in an IMG tag on any particular page. Heller, Fig 16, 13-15, col 9, ln 48-56. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content of Brown and the feature to calculate an initial search engine optimization score for the at least one website, and map the initial search .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis, Brown, Hamedi and Heller as applied to claim 8 above, and further in view of Pearcy et al. (Patent. No. US 10,366,401 B1, filed Jun. 29, 2012) hereinafter Pearcy.

Regarding claim 9, which depends from claim 8 and recites: 
wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to set as a lower threshold value, the conversion rate optimization score for the at least one website at one or more times t, and calculate search engine optimization and conversion rate optimization scores for the at least one website at one or more of the times t.25  
Cohen in view of Curtis, Brown, Hamedi and Heller teaches the apparatus of claim 8 from which claim 9 depends, including the at least one processing platform, invoking one or more machine learning algorithms, key words scored based on their occurrence in connection with seeking the content, and calculating search engine optimization and conversion rate optimization scores for the at least one website. Cohen in view of Curtis, Brown, Hamedi and Heller does not specifically disclose set as a lower threshold value, the conversion rate optimization score at one or more times t, and calculate conversion rate at one or more of the times t.25  
However, Pearcy teaches in the field related to process for optimizing the placement of content blocks for displaying content in a resource. Pearcy, col 1, ln 5-7. Pearcy teaches that, The ad placement optimizer 118 determines whether the performance metric for the selected set of advertisement blocks is meets an exploitation threshold (516). For example, the ad placement optimizer 118 can compare a click-through rate metric or a conversion rate metric for the selected set to a predefined click-through rate threshold or a predefined conversion rate threshold (set as a lower threshold value, the conversion rate optimization score at one or more times t, and calculate conversion rate at one or more of the times t252525), respectively. As another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content of Brown and the feature to calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least one website of Hamedi and the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores for the at least one website of Heller and to set as a lower threshold value, the conversion rate optimization score at one or more times t, and calculate conversion rate at one or more of the times t of Pearcy, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide insight and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis, Brown, Hamedi, Heller and Pearcy as applied to claim 9 above, and further in view of Linear Regression from Wikipedia (retrieved at https://web.archive.org/web/20180421225347/https://en.wikipedia.org/wiki/Linear_regression, 17 pages, archived April 21, 2018) hereinafter Linear Regression Wikipedia.

Regarding claim 10, which depends from claim 9 and recites: 
wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to create a linear regression model between the search engine optimization and conversion rate optimization scores for the at least one website.30 109710.01  
Cohen in view of Curtis, Brown, Hamedi, Heller and Pearcy teaches the apparatus of claim 9 from which claim 10 depends, including the at least one processing platform, invoking one or more machine learning algorithms, the search engine optimization and conversion rate scores and to map the search engine optimization and conversion rate optimization scores for the at least one website. Cohen teaches creating a model. Cohen, para 5, 4-7.Cohen in view of Curtis, Brown, Hamedi and Heller does not specifically disclose a linear regression model.25  
However, Linear Regression Wikipedia teaches that, In statistics, linear regression is a linear approach for modelling the relationship between a scalar dependent variable y and one or more explanatory variables (or independent variables) denoted X.  … In linear regression, the relationships are modeled using linear predictor functions whose model parameters are estimated from the data. Such models are called linear regression models. … Linear regression was the first type of regression analysis to be studied rigorously, and to be used extensively in practical applications. This is because models which depend linearly on their unknown parameters are easier to fit than models which are non-linearly related to their parameters and because the statistical properties of the resulting estimators are easier to determine. Linear Regression Wikipedia, page 1, 1-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis, Brown, Hamedi, Heller, Pearcy and Linear Regression Wikipedia as applied to claim 10 above, and further in view of Kernel Density Estimation from Wikipedia (retrieved at https://web.archive.org/web/20170720073754/https://en.wikipedia.org/wiki/Kernel_density_estimation, 8 pages, archived July 20, 2017) hereinafter Kernel Density Estimation Wikipedia.

Regarding claim 11, which depends from claim 10 and recites:
wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to utilize the linear regression model to improve the probabilities of the one or more key words or key phrases contributing to search 5 engine optimization and conversion rate optimization scores by calculating a Kernel density estimate for the one or more key words or key phrases.  
does not specifically disclose calculating a Kernel density estimate.25  
However, Kernel density estimation Wikipedia teaches that, In statistics, kernel density estimation (KDE) is a non-parametric way to estimate the probability function of a random variable. Kernel density estimation is a fundamental data smoothing problem where inferences about the population are made, based on a finite data sample. , Kernel density estimation Wikipedia, page 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content of Brown and the feature to calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis, Brown, Hamedi, Heller, Pearcy, Linear Regression Wikipedia and Kernal Density Estimation as applied to claim 11 above, and further in view of Sullivan et al. (Pub. No. US 2015/0039416 A1, published Feb. 5, 2015) hereinafter Sullivan. 

Regarding claim 12, which depends from claim 11 and recites:
wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to continuously monitor and align 10 the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores so that the conversion rate optimization score for the at least one website at one or more of the times t is greater than the corresponding lower threshold value.15  
Cohen in view of Curtis, Brown, Hamedi, Heller, Linear Regression Wikipedia and  teaches the apparatus of claim 11 from which claim 12 depends, including the at least one processing platform, invoking one or more machine learning algorithms, the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores and the conversion rate optimization score for the at least one website is at one or more of the times t is greater than the corresponding lower threshold value. Cohen in view of Curtis,  does not specifically disclose continuously monitoring and aligning .25  
However, Sullivan teaches in the field related to providing, accessing and viewing content on web pages. Sullivan, abstract, para 1. Sullivan teaches that, The method can include continuously monitoring or analyzing the performance of content item variants based on one or more attributes (continuously monitoring and aligning) and continuously generating new content item variants for one or more elements of the content item and analyzing the performance of the new content item variants. By identifying the high performing content items and removing the lower performing content items, the method can include continuously optimizing a content campaign based on one or more attributes (continuously monitoring and aligning). In some implementations, the method can include determining that a content campaign is fully optimized such as after achieving a threshold click through rate or conversion rate for one or more attributes or after creating a certain number of content item variants (e.g., 1000, 10,000 or 100,000 variants). Sullivan, para 83, 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence 

Regarding claim 13, which depends from claim 12 and recites:
wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to continuously monitor and align the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores so that the search engine optimization and conversion rate optimization scores maintain positive trend relations over a given time period.20  
Cohen in view of Curtis, Brown, Hamedi, Heller, Linear Regression Wikipedia and  teaches the apparatus of claim 12 from which claim 13 depends, including the at least one processing platform, invoking one or more machine learning algorithms, the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores and the conversion rate optimization score for the at least one website is at one or more of the times t is greater than the corresponding lower threshold value. Cohen in view of Curtis, Brown, Hamedi Heller, Linear Regression Wikipedia and does not specifically disclose continuously monitoring and aligning so that the optimization scores maintain positive trend relations over a given time period.
However, Sullivan teaches in the field related to providing, accessing and viewing content on web pages. Sullivan, abstract, para 1. Sullivan teaches that, The method can include continuously monitoring or analyzing the performance of content item variants based on one or more attributes (continuously monitoring and aligning) and continuously generating new content item variants for one or more elements of the content item and analyzing the performance of the new content item variants. By identifying the high performing content items and removing the lower performing content items, the method can include continuously optimizing a content campaign based on one or more attributes (continuously monitoring and aligning so that the optimization scores maintain positive trend relations over a given time period). In some implementations, the method can include determining that a content campaign is fully optimized such as after achieving a threshold click through rate or conversion rate for one or more attributes or after creating a certain number of content item variants (e.g., 1000, 10,000 or 100,000 variants). Sullivan, para 83, 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and the data comprising one or more key words or key phrases used by the plurality of users in connection with seeking the content and compiling the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content of Brown and the feature to calculate an initial .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Kieviet et al. (Pub. No. US 2017/00063653 A1, published Mar. 2, 2017) hereinafter Kieviet.

Regarding claim 15, which depends from claim 1 and recites:
wherein the data comprises a percentage of the plurality of 25users who navigate away from the at least one website after viewing one webpage of the at least one website.  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 15 depends. Cohen in view of Curtis does not specifically disclose that the data comprises data comprises a percentage of the plurality of 25users who navigate away from the at least one website after viewing one webpage of the at least one website.
However, Kieviet teaches in the field related to viewing web pages and website analysis tools. Kieviet, abstract, para 1-2. Kieviet teaches that, The fifth level in the tag data structure can include a true/false toggle field. The true/false field indicates whether a non-interaction event occurred. A non-interaction event may refer to a bounce-rate. For example, a bounce-rate may refer to a number or percentage of visitors to a data comprises a percentage of the plurality of 25users who navigate away from the at least one website after viewing one webpage of the at least one website). For example, if a user selects or clicks on a button or link that does not create a new pageview to impact bounce-rate, the toggle field can be set to True. In the above example, because the `continue reading` button may lead to another webpage on the same website, the tag value of this parameter can be set to False, thereby not increasing the bounce-rate. Kievien, para 55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored and extracted user interaction with website data of Cohen using the machine learning algorithm(s) of Curtis and data comprising data comprises a percentage of the plurality of 25users who navigate away from the at least one website after viewing one webpage of the at least one website of Kieviet, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to provide, report and record website network traffic analysis and produce useful and accurate analytics and reports. Curtis, para 4, 2-3.  Kieviet, abstract, para 2-3, 19. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Noursalehi et al. (Pub. No. US 2017/0329747 A1, published Nov. 16, 2017) hereinafter Noursalehi.

Regarding claim 16, which depends from claim 1 and recites:
wherein the one or more recommendations comprise a mapping strategy for the content to generate maximum conversion rate optimization.31 109710.01  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 16 depends, including the one or more recommendations. Cohen in view of Curtis does not specifically disclose a mapping strategy for the content to generate maximum conversion rate optimization.
31109710.01


However, Noursalehi teaches in the field related to relates to the general field of network delivered digital content, and more specifically toward a system and method that ranks and sorts mobile, web, and email content in real-time to increase customer engagement, click-through rate (CTR), and/or conversions. Noursalehi, para 2. 
Noursalehi teaches that, Machine learning is used to determine the ideal weight of the various metrics used in the score, to maximize the client's key performance indicator (KPI). The KPI may be engagement, conversions (to generate maximum conversion rate optimization), revenue, application signups, email signups, or other performance indicators based on the client's specific needs or specific application of the system. Noursalehi, para 7, 8, 47, 54. The current system then uses the content score to sort the content modules (sections) in order, from best performing position to lowest a mapping strategy for the content to generate maximum conversion rate optimization). Within these content sections, the system will also sort subsections of content in the same manner. The sort happens in real-time, and content can be dynamically resized to occupy a smaller or larger modules. The system can also remove content (i.e. sections or subsections) that are not performing well. This could be the result of the content performing below a required threshold (e.g. low conversion or CTR). Noursalehi, Figs 1-9, para 8, 7, 47, 54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored user interaction with website data of Cohen using feature for performing at least one of deriving patterns, generating rule(s) and generating recommendation(s) by invoking machine learning algorithm(s) using the data of Curtis and the mapping strategy for the content to generate maximum conversion rate optimization of Noursalehi, with a reasonable expectation of success, in order to provide adaptive web page user interface features and in order to increase customer engagement, CTR, and/or conversions, where the layout of a virtual environment can be optimized based on what a user views and interacts with. Curtis, para 4, 2-3. Noursalehi, para 5, 3-4. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience and conversion rates.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Dawson (Patent No. US 8,494,897 B1, issued Jul. 23, 2013) and Yalovsky et al. (Pub. No. US 2006/0136387 A1, published Jun. 22, 2006) hereinafter Yalovsky.

Regarding claim 17, which depends from claim 1 and recites:
wherein in executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website, said at least one processing platform is configured to add one or more key words or key phrases used by the 5plurality of users in connection with seeking the content to one or more content headings.  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 17 depends, including executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website and the at least one processing platform. Cohen in view of Curtis does not specifically disclose to add one or more key words or key phrases used by the 5plurality of users in connection with seeking the content to one or more content headings.
However, Dawson teaches in the field related to network analytics. More specifically, the disclosure relates to computer-implemented processes for the collection, analysis, and presentation of network data. Dawson, col 1, ln 5-10. Dawson teaches that, In order to suggest keywords for a given website, some embodiments may retrieve all or part of the content of the website in question. This may be done by performing a crawl of the website, possibly in real-time, to gather the webpages. suggesting to add one or more key words or key phrases used by the 5plurality of users in connection with seeking the content to the content). Dawson, col 32, ln 45- col 33, ln 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored user interaction with website data of Cohen using feature for performing at least one of deriving patterns, generating rule(s) and generating recommendation(s) by invoking machine learning algorithm(s) using the data of Curtis and suggesting to add one or more key words or key phrases used by the 5plurality of users in connection with seeking the content to the content of Dawson, with a reasonable expectation of success, in order to provide adaptive web page user interface features and to enable site owners and others to collect and analyze network data and content reflective of the behaviors and attributes of users who access such content, and identify characteristics of particular network resources or sites, such as websites. Curtis, para 4, 2-3. Dawson, abstract, col 1, ln 19-34. One of ordinary skill in the art would have been motivated to do so in order to improve website user experience and conversion rates.
Thus, Cohen in view of Curtis and Dawson teaches suggesting to add one or more key words or key phrases used by the 5plurality of users in connection with seeking does not specifically disclose to add to content heading.
However, Yalovsky teaches in the field related to analyzing and updating a document. Yalovsky, abstract, para 1. Yalovsky teaches that, In another embodiment, the user may generate a query based on a key word. All instances of the key word within document 200 are identified and displayed on summary page 250 (add key word to content heading). For example, a user may seek an overview of information related to a widget. The user may generate a query such that summary page 250 displays every instance of "widget" within document 200. Contextual information associated with "widget" may also be provided. The contextual information may include the heading of the section that includes "widget", the sentence that includes "widget", a link to the location where a specific instance of "widget" is located within document 200, the creation time associated with content that includes "widget", the modification time associated with content that includes "widget", an identifier that indicates whether a user has viewed the content that includes "widget", and any other data associated with the query result that the user may desire. Yalovsky, para 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored user interaction with website data of Cohen using feature for performing at least one of deriving patterns, generating rule(s) and generating recommendation(s) by invoking machine learning algorithm(s) using the data of Curtis and suggesting to add one or more key words or key phrases used by the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Curtis as applied to claim 1 above, and further in view of Agarwal (Pub. No. US 2011/0270820 A1, published Nov. 3, 2011).

Regarding claim 18, which depends from claim 1 and recites:
wherein in executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website, said at least one processing platform is configured to re-index the content.10  
Cohen in view of Curtis teaches the apparatus of claim 1, from which claim 14 depends, including the at least one processing platform and executing at least one of the reorganization and the re-presentation of the content in connection with the at least 
However, Agarwal teaches in the field related to computerized authoring and indexing of documents, and Internet search engine technology. Agarwal, para 1. Agarwal teaches that, Whenever a document is authored, edited or deleted, an index is created in the background and when the same is published or updated, the index database is updated by merge or rebuild (re-index the content). The hash tables have flexible structure, to accommodate ever-growing dictionary. The search engine servers can process queries, and can monitor the distributed or centralized index databases for changes. This is done, for example, by looking for new rows in a primary table or a new row in an Updates table that can be used to trigger the search engine manager or master to re-index existing rows. … A ranking algorithm can preferably rank the pages according to perceived relevance. Agarwal, para 51. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for providing customized web pages and deriving patterns and generating rules and recommendations using monitored user interaction with website data of Cohen using feature for performing at least one of deriving patterns, generating rule(s) and generating recommendation(s) by invoking machine learning algorithm(s) using the data of Curtis and re-indexing content of Agarwal, with a reasonable expectation of success, in order to provide adaptive web page user interface features and enable dynamic indexing of content and reduce resource use. Curtis, para 4, 2-3. Agarwal, abstract, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BARBARA M LEVEL/Examiner, Art Unit 2144